DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,007,931 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Schlaugh et al.
Suzuki et al. (US Pub. No. 2018/0257548 A1) discloses a vehicle lighting system (Figure 2, element 10) comprising: one or more light sources (Figure 2, element 20); one or more detectors (Figure 2, element 30); a processor (Figure 2, element 51) configured to receive and process signals from the one or more detectors (Figure 2, element 30) to detect motion of objects and people exterior to the vehicle (i.e. detects the surrounding of the vehicle; page 2, paragraph 0026, lines 1-2); and a controller (Figure 2, element 55) configured to receive signals from the processor (Figure 2, element 51) and in response to detection by the processor (Figure 2, element 51) of motion of an object or person (i.e. pedestrian; Figure 1, element W) on a roadway control (page 2, paragraph 0030, lines 1-3) the one or more light sources (Figure 1, element 20) to provide spot illumination (i.e. notification image; Figure 1, element G) to the object or person (Figure 1, element W) such that the spot illumination (i.e. notification image; element G) follows the moving object or person (i.e. pedestrian; element W) along the road surface (element R; see Figures 7A and 7B; page 4, paragraphs 0057 and 0058).
Suzuki et al. teaches the salient features of the present invention as explained above except a vehicle lighting system that provides a spot illumination to the object or person comprising a spot of reduced horizontal illuminance that follows the moving object or person along the road surface for increased contrast.
Schlaugh et al. (US Pub. No. 2016/0114720 A1) discloses a vehicle lighting system (i.e. vehicle headlight system; page 2, paragraph 0025, line 2) that provides a 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a vehicle lighting system that provides a spot illumination to the object or person comprising a spot of reduced horizontal illuminance that follows the moving object or person along the road surface for increased contrast as shown by Schlaugh et al. in combination with Suzuki et al.’s invention for the purpose of directing the driver’s attention on to a critical object and the improvement of the driver’s perception (page 2, paragraph 0016, lines 5-6).
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Schlaugh et al. as applied to claim 1 above, and further in view of Salter et al.
Suzuki et al. (US Pub. No. 2018/0257548 A1) discloses an illuminator (Figure 1, element 20) that send out light on the road surface (Figure 1, element 20).  However, Suzuki et al. and Schlaugh et al. (US Pub. No. 2016/0114720 A1) do not teach (regarding claims 2 and 15) one or more light sources comprising an LED; (regarding claims 3 and 16) one or more light sources comprising an LED array; (regarding claim 
Salter et al. (US Pub. No. 2015/0353003 A1) discloses:
Regarding claim 2, one or more light sources comprising an LED (Figure 3, element 42a).
Regarding claim 3, one or more light sources comprising an LED array (i.e. LED arrangement; Figure 3, element 42).
Regarding claim 4, a LED array capable of emitting visible light of at least one of white, amber, and red colors (page 3, paragraph 0030, lines 22-26).
Regarding claim 5, a LED array (Figure 3, element 42, which includes elements 42a and 42b) comprising a micro LED array (page 2, paragraph 0023, line 8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the LED array disclosed by Salter et al. in combination with Suzuki et al. and Schlaugh et al.’s invention for the purpose of having a LED array biased to direct light in an outward-vehicle direction (Salter et al., page 1, paragraph 0006, lines 4-5).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Schlaugh et al. and Salter et al. as applied to claims 1-5 above, and further in view of Camras et al.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Suzuki et al. (US Pub. No. 2018/0257548 A1) in combination with Schlaugh et al. (US Pub. No. 2016/0114720 A1) and Salter et al. (US Pub. No. 2015/0353003 A1) teaches the salient features of the present invention as explained above except a microLED array comprising LED chips, mounted and electrically connected to CMOS circuitry on a silicon wafer, wherein the LED chips are separated by a dielectric and metal that extends above a semiconductor surface of the LED chip and is filled with a wavelength converter.
Camras et al. (US Pub. No. 2019/0197881 A1) discloses a microLED array (element 200) comprising LED chips (page 8, paragraph 0098, line 2), mounted and electrically connected to CMOS circuitry on a silicon wafer (page 8, paragraph 0098, lines 2-3), wherein the LED chips are separated by a dielectric (page 8, paragraph 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a microLED array comprising LED chips, mounted and electrically connected to CMOS circuitry on a silicon wafer, wherein the LED chips are separated by a dielectric and metal that extends above a semiconductor surface of the LED chip and is filled with a wavelength converter as shown by Camras et al. in combination with Suzuki et al., Schlaugh et al. and Salter et al.’s invention for the purpose having a p-n junction that can be passive to prevent shorting (Camras et al., page 7, paragraph 0074, lines 1-3).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Schlaugh et al. as applied to claim 1 above, and further in view of Shinohara et al.
Suzuki et al. (US Pub. No. 2018/0257548 A1) discloses (regarding claim 9) the projection is one of oval (Figure 5B, element G), and rectangular (Figure 1, element G).  However, Suzuki et al. and Schlaugh et al. (US Pub. No. 2016/0114720 A1) do not teach a controller configured to control the one or more light sources to provide a projection at least partially surrounding and following a person moving on the road surface.  
Shinohara et al. (US Pub. No. 2018/0182111 A1) discloses a controller (i.e. control device; Figure 1, element 10) configured to control the one or more light sources (Figure 1, elements LT1 and LT2) to provide a projection (i.e. illumination area; Figure 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a controller configured to control the one or more light sources to provide a projection at least partially surrounding and following a person moving on the road surface as shown by Shinohara et al. in combination with Suzuki et al. and Schlaugh et al.’s invention for the purpose of having an illumination system which can perform illumination in consideration of movement of a person (Shinohara et al., page 1, paragraph 0005, lines 3-5).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Schlaugh et al. as applied to claim 1 above, and further in view of Shinohara et al.
Suzuki et al. (US Pub. No. 2018/0257548 A1) and Schlaugh et al. (US Pub. No. 2016/0114720 A1) do not teach a controller configured to control the one or more light sources to provide a projection on the road surface comprising an arrow that indicates the direction of travel of the moving person.
Shinohara et al. (US Pub. No. 2018/0182111 A1) discloses a controller (i.e. control device; Figure 1, element 10) configured to control the one or more light sources (Figure 1, elements LT1 and LT2) to provide a projection (i.e. illumination area; Figure 4, element PG1) on the road surface (Figure 4, element RD) comprising an arrow (clearly illustrated in Figure 4) that indicates the direction of travel of the moving person (Figure 4, element Lf).
.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Schlaugh et al. as applied to claim 1 above, and further in view of Wittorf et al.
Suzuki et al. (US Pub. No. 2018/0257548 A1) discloses:
Regarding claim 12, the projection (i.e. notification image; element G) comprises one or more color (page 3, paragraph 0037, lines 17-20).
Regarding claim 13, the color is one of white, amber, and red (page 3, paragraph 0037, line 20).
Suzuki et al. and Schlaugh et al. (US Pub. No. 2016/0114720 A1) teach the salient features of the present invention as explained above except (regarding claim 11) a controller is configured to control the one or more light sources to provide a projection on the road surface, visible to another vehicle driver, comprising a traffic sign.
Wittorf et al. (US Pub. No. 2007/0102214 A1) discloses a controller (i.e. means for performing Step S4 in Figure 1) is configured to control the one or more light sources (Figure 2, element B) to provide a projection (Figure 2, elements B1 and B2) on the road surface (i.e. roadway; Figure 2, element 2), visible to another vehicle driver (i.e. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a controller is configured to control the one or more light sources to provide a projection on the road surface, visible to another vehicle driver, comprising a traffic sign as shown by Wittorf et al. in combination with Suzuki et al. and Schlaugh et al.’s invention for the purpose of improving traffic safety when driving a vehicle on a roadway (Wittorf et al., page 1, paragraph 0010, lines 2-3).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 7 and 14, Suzuki et al. (US Pub. No. 2018/0257548 A1) discloses a vehicle lighting system (Figure 2, element 10) comprising: one or more light sources (Figure 2, element 20); one or more detectors (Figure 2, element 30); a processor (Figure 2, element 51) configured to receive and process signals from the one or more detectors (Figure 2, element 30) to detect 
Regarding claims 15-20, the claims are allowable based on their dependence from allowable claim 14.

Response to Arguments
Regarding claims 1-6 and 8-13, Applicant’s arguments have been considered.  The amendment filed on 07/21/2021 necessitated the new grounds of rejection presented in this Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koehler et al. (US Pub. No. 2020/0198527 A1) discloses a method and device for controlling at least one light module of a lamp unit of a vehicle, comprising a light controller and a surroundings detection device, the front surroundings of the vehicle being illuminated with the aid of the light controller and the light module, depending on an object classified as relevant. The lamp unit has a luminance detection device for detecting the luminance of the detected object classified as relevant in the front surroundings of the vehicle and object surroundings of the front surroundings around this object, and the front surroundings of the vehicle are illuminated, depending on the luminance contrast between the object and the object surroundings.
Woltermann (DE 102010046517 A1) discloses a method for adjustment or a micro-adjustment of a picture version unit or a lighting unit, projecting a specific light distribution on a surface provided in a defined distance before the lighting units with coarse adjustment during an driving inactive condition of a vehicle and automatically calibrating or adjusting the picture version unit or the lighting unit on the basis of determined horizontal light dark border or vertical light dark border.
Sobecki et al. (US Pub. No. 2019/0270403 A1) shows an illumination module for a vehicle including first, second and third LEDs, and first, second and third masks aligned in with respective ones of the first, second and third LEDs. Light emitted by the first LED that passes through the first mask is a first color and light emitted by the second LED that passes through the second mask is a second color and light emitted .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MC/
10/02/2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882